DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “tangible computer readable medium” would include “data signals”. According to applicant’s specification, a “tangible computer readable medium” is described by context. The description includes types of hardware memory. However, the specification does not define that “control and data signals” are excluded from the meaning of “tangible computer readable medium”. See paragraph 31 where the inventor includes implementations that read “control and data signals”.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For all the claims, there is a lack of clarity and consistency of the use of “a service center resource” of the preamble and “a service center resource associated with “a request” and “service center resource” that is identified, see all claims above. Each time another “service center resource” is reference there is confusion as to which “a service center resource” a later “the service center resource” references.  
For claims 2 and 12, availability is determined for “the service center resource” which incorporates the problems described above. Dependent claims 2 and 12 are conditional on the availability of “an identified service center resource”. However, according to the claim language “the identified service center resource” is based on skill. The “availability” is determined for “the service center resource”. Thus, the availability was determined based on “the service center resource” not the identified “service center resource”. Thus, applicant’s inconsistent use of “a”, “the” and “identified” renders the claim indefinite.
Claim 20 recites the limitation "the resource" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9794390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application lacks the context the destination specific application “that allows the user to interact with the destination specific application and the destination specific application to interact with the user before a communication based upon the request is initiated” from ‘892 B2. The omission of limitations is an obvious variation.
Claims 1, 5, 11, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-5, 7-8, 14-15, and 17-18 of U.S. Patent No. 10728376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application lacks the context of the destination specific application “that allows the user to interact with the destination specific application and the destination specific application to interact with the user before a communication based upon the request is initiated” from 376 B2. The omission of a limitation is an obvious variation. Otherwise, the claims of present .

Pending application
US 9794390 B2
1. A method of facilitating access to a service center resource, comprising: 
receiving a request from a mobile device of a user to access a service center associated with a destination specific application on the mobile device, 




the request including information entered by the user and associated with the request; 

identifying, with a processor, a service center resource of the service center that matches needs of the user based upon the information entered by the user; 
determining an availability of the service center resource; sending status information to the mobile device; 

launching a second communication to a communications address associated with the service center resource; and 
bridging the first communication and the second communication, wherein a connection is established between the communications address associated with the mobile device and the communications address associated with the service center resource.

receiving a request from a mobile device of a user to access a service center associated with a destination specific application that resides on the mobile device that allows the user to interact with the destination specific application and the destination specific application to interact with the user before a communication based upon the request is initiated, the request including information entered by the user and associated with the request; 
identifying, with a processor, a service center resource of the service center that matches needs of the user based upon the information entered by the user; 
determining an availability of the service center resource; sending status information to the mobile device; 

launching a second communication to a communications address associated with the service center resource; and 
bridging the first communication and the second communication, wherein a connection is established between the communications address associated with the mobile device and the communications address associated with the service center resource.

2. The method of claim 1, further comprising queueing the request and waiting for an available service center resource when it is determined that an identified service center resource is unavailable.
3. The method of claim 1, wherein the status information includes an approximate wait time as to an availability of an unavailable service center resource.
3. The method of claim 1, wherein the status information includes an approximate wait time as to an availability of an unavailable service center resource.

4. The method of claim 1, wherein the determining the availability of the service center resource comprises repeatedly checking the availability of the service center resource.
5. The method of claim 1, wherein the information entered by the user includes a response to a menu of possible selections.
5. The method of claim 1, wherein the information entered by the user includes a response to a menu of possible selections.
6. The method of claim 1, wherein the receiving the request is initiated in response to a selection of a graphical user interface icon associated with the service center.
6. The method of claim 1, wherein the receiving the request is initiated in response to a selection of a graphical user interface icon associated with the service center.
7. The method of claim 1, wherein the receiving the request is initiated in response to a selection of a graphical user interface icon associated with the destination specific application installed on the mobile device.
7. The method of claim 1, wherein the receiving the request is initiated in response to a selection of a graphical user interface icon associated with the destination specific application installed on the mobile device.
8. The method of claim 1, further comprising receiving a selection from the user associated with a handling of the request when the service center resource is unavailable.
8. The method of claim 1, further comprising receiving a selection from the user associated with a handling of the request when the service center resource is unavailable.

9. The method of claim 1, further comprising receiving the request in a language selected by the user.
10. The method of claim 1, further comprising sending a message to the mobile device that a communication to the service center resource is being established.
10. The method of claim 1, further comprising sending a message to the mobile device that a communication to the service center resource is being established.
11. A tangible computer readable storage medium encoded with an executable computer program that facilitates access to a service center resource and that, when executed by a processor, causes the processor to perform operations comprising: receiving a request from a mobile device of a user to access a service center associated with a destination specific application on the mobile device, 







identifying a service center resource of the service center that matches needs of the user based upon the information entered by the user; 
determining an availability of the service center resource; 
sending status information to the mobile device; 
launching a first communication to a communications address associated with the mobile device; 
launching a second communication to a communications address associated with the service center resource; and 
bridging the first communication and the second communication, wherein a connection is established between the communications address associated with the mobile device and the communications 
non-transitory computer readable storage medium encoded with an executable computer program that facilitates access to a service center resource and that, when executed by a processor, causes the processor to perform operations comprising: receiving a request from a mobile device of a user to access a service center associated with a destination specific application that resides on the mobile device 
that allows the user to interact with the destination specific application and the destination specific application to interact with the user before a communication based upon the request is initiated, the request 
identifying a service center resource of the service center that matches needs of the user based upon the information entered by the user; 
determining an availability of the service center resource;
sending status information to the mobile device; 
launching a first communication to a communications address associated with the mobile device; 
launching a second communication to a communications address associated with the service center resource; and 
bridging the first communication and the second communication, wherein a connection is established between the communications address associated with the mobile device and the communications 
tangible computer readable storage medium of claim 11, further comprising queueing the request and waiting for an available service center resource when it is determined that an identified service center resource is unavailable.
12. The non-transitory computer readable storage medium of claim 11, further comprising queueing the request and waiting for an available service center resource when it is determined that an identified service center resource is unavailable.
13. The tangible computer readable storage medium of claim 11, wherein the status information includes an approximate wait time as to an availability of an unavailable service center resource.
13. The non-transitory computer readable storage medium of claim 11, wherein the status information includes an approximate wait time as to an availability of an unavailable service center resource.
14. The tangible computer readable storage medium of claim 11, wherein the determining the availability of the service center resource comprises repeatedly checking the availability of the service center resource.
14. The non-transitory computer readable storage medium of claim 11, wherein the determining the availability of the service center resource comprises repeatedly checking the availability of the service center resource.
15. The tangible computer readable storage medium of claim 11, wherein the information 
non-transitory computer readable storage medium of claim 11, wherein the 
tangible computer readable storage medium of claim 11, wherein the receiving the request is initiated in response to a selection of a graphical user interface icon associated with the service center.
16. The non-transitory computer readable storage medium of claim 11, wherein the receiving the request is initiated in response to a selection of a graphical user interface icon associated with the service center.
17. The tangible computer readable storage medium of claim 11, wherein the receiving the request is initiated in response to a selection of a graphical user interface icon associated with the destination specific application installed on the mobile device.
17. The non-transitory computer readable storage medium of claim 11, wherein the receiving the request is initiated in response to a selection of a graphical user interface icon associated with the destination specific application installed on the mobile device.
18. The tangible computer readable storage medium of claim 11, further comprising receiving a selection from the user associated with a handling of the request when the service center resource is unavailable.
18. The non-transitory computer readable storage medium of claim 11, further comprising receiving a selection from the user associated with a handling of the request when the service center resource is unavailable.
19. The tangible computer readable storage medium of claim 11, further comprising 
non-transitory computer readable storage medium of claim 11, further 

a memory that stores executable instructions; a processor that executes the executable instructions; 
wherein the computer receives a request from a mobile device of a user to access a service center associated with a destination specific application on the mobile device,





the request including information entered by the user and associated with the request, 
identifies a service center resource of the service center that matches needs of the user based upon the information entered by the user, determines an availability of the service center resource, sends status information to 

a memory that stores executable instructions; a processor that executes the executable instructions; 
wherein the computer receives a request from a mobile device of a user to access a service center associated with a destination specific application that resides on the mobile device that allows the user to interact with the destination specific application and the destination specific application to interact with the user before a communication based upon the request is initiated, the request including information entered by the user and associated with the request, 
identifies a service center resource of the service center that matches needs of the user based upon the information entered by the user, determines an availability of the service 


Present application
US 10728376 B2
1. A method of facilitating access to a service center resource, comprising: 
receiving a request from a mobile device of a user to access a service center associated with a destination specific application on the mobile device, 





identifying, with a processor, a service center resource of the service center that matches needs of the user based upon the information entered by the user; 




determining an availability of the service center resource; 
sending status information to the mobile device; 

launching a first communication to a communications address associated with the mobile device; launching a second 

and bridging the first communication and the second communication, wherein a connection is established between the communications address associated with the mobile device and the communications address associated with the service center resource.


5. The method of claim 1, wherein the information entered by the user includes a response to a menu of possible selections.



receiving, at a processor, information sent from an application that resides on a user device of a user, the application for accessing a resource at a destination specific to a request of the user, 
before a communication based upon the request is initiated, 
the information including a user selection during interaction with the application and being associated with the request; 
[7. The method of claim 5, ] … the interactive voice response server identifies a representative associated with the resource that matches user requirements set forth in the information.
[8. The method of claim 7, wherein the initiating the communication to the user device of the user is performed when the representative becomes available.]

initiating a communication to the user device of the user; initiating a communication to an entity device associated with the resource, which matches a need of the user based upon the user selection made by the user; 

and bridging the communication to the user device of the user and the communication to the entity device associated with the resource, wherein a connection is established between a communications address of the user device of the user and a communications address of the entity device associated with the resource.
4. The method of claim 1, wherein interaction between the user and the application includes presenting one or more menus to the user.
5. The method of claim 4, wherein information collected from the user in response to presentation of the one or more menus to the user is transmitted to an interactive voice response server.


tangible computer readable storage medium encoded with an executable computer program that facilitates access to a service center resource and that, when executed by a processor, causes the processor to perform operations comprising: receiving a request from a mobile device of a user to access a service center associated with a destination specific application on the mobile device, 





the request including information entered by the user and associated with the request; 

identifying a service center resource of the service center that matches needs of the user based upon the information entered by the user; 

determining an availability of the service center resource; sending status information to the mobile device; 







launching a first communication to a communications address associated with the mobile device; launching a second communication to a communications address associated with the service center resource; 
and bridging the first communication and the second communication, wherein a connection is established between the communications address associated with the mobile device and the communications 
15. The tangible computer readable storage medium of claim 11, wherein the information entered by the user includes a response to a menu of possible selections.



non-transitory computer readable storage medium encoded with an executable computer program that facilitates access to a resource and that, when executed by a processor, causes the processor to perform operations comprising: 
receiving information sent from an application that resides on a user device of a user, the application for accessing a resource at a destination specific to a request of the user, the application allowing the user to interact with the application and the application to interact with the user before a communication based upon the request is initiated, 
[17. The non-transitory computer readable storage medium of claim 15, wherein once the interactive voice response server collects the information from the user in response to the presentation of the one or more menus, the interactive voice response server identifies a representative associated with 
the information including a user selection during interaction with the application and being associated with the request; 
initiating a communication to the user device of the user; 
[18. The non-transitory computer readable storage medium of claim 17, wherein the initiating the communication to the user device of the user is performed when the representative becomes available.]
initiating a communication to an entity device associated with the resource, which matches a need of the user based upon the user selection made by the user; and 

bridging the communication to the user device of the user and the communication to the entity device associated with the resource, wherein a connection is established between a communications address of the 
14. The non-transitory computer readable storage medium of claim 11, wherein interaction between the user and the application includes presenting one or more menus to the user.
15. The non-transitory computer readable storage medium of claim 14, wherein information collected from the user in response to presentation of the one or more menus to the user is transmitted to an interactive voice response server.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9, 11-17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deliwala et al., US 2011/0171939 A1 (hereafter referred to as Deliwala) in view of Marquette et al., US 20070286180 A1 (hereafter referred to as Marquette).
A.	Regarding claim 1, Deliwala teaches a method of facilitating access to a service center resource (abstract, “A system, method, and computer program product for providing customer services on a mobile device can provide a user-interface on a mobile device to display one or more customer service options, store state information of the customer's interaction with the user-interface, and provide a user-interface element that provides the customer an option to contact a customer service agent.”), comprising: 
receiving a request from a mobile device of a user to access a service center associated with a destination specific application on the mobile device (p. 34, “In response to the customer's interactions on the user-interface, the native application in mobile device 102 may communicate with data center 106 over data network 108. In various embodiments, the interactions on the user-interface may represent one or more requests from the customer.”), the request including information entered by the user and associated with the request (p. 36, “In an embodiment of the present invention, the native application stores the various 
identifying, with a processor, a service center resource of the service center based upon the information entered by the user (p. 34, “Subsequently, mobile data server 104 may interact with data center 106 over data network 108 to retrieve responses from data manager 120 for the request received from mobile device 102.” And p. 39, “Further, the native application may also display a user-interface element, which provides the customer an option to contact a customer service agent. In various embodiments of the invention, the user-interface element is a "click to talk" option, which may be displayed on the user-interface along with the other customer service options.”); 
determining an availability of the service center resource (p. 40, “In an embodiment of the present invention, upon providing the user-interface element ("click to talk") on mobile device 102, call center manager 118 provides, on a continuous basis, approximate wait times for reaching a customer service agent 112.”); 
sending status information to the mobile device (p. 40, “If a customer service agent 112 at customer call center 114 is not immediately available, the native application displays the approximate wait time on mobile device 102.”); 
launching a first communication to a communications address associated with the mobile device (p. 48, “Upon a customer service agent 112 becoming available, mobile device 102 initiates a call to customer call center 114 over telecommunication network 110.”); 

synchronizing the first communication and the second communication, wherein a connection is established between the communications address associated with the mobile device and the communications address associated with the service center resource (p. 42, “… call center manager 118 synchronizes the customer's phone call with the correct customer service agent 112, who is provided with the customer's stored state information on agent desktop 116. The stored state information enables customer service agent 112 to acquire knowledge of the customer's interactions on the user-interface.”). Deliwala does not specifically teach a service center resource that matches the needs of the user based on the information entered by the user. However, in the same field of endeavor, Marquette teaches identifying, with a processor, a service center resource of the service center that matches needs of the user (p. 31, “When the ACD program module wants to route a customer call to an agent, it searches the registry for an available agent (and may consider the available agents' skill profiles before selecting one to take the call).“) based upon the information entered by the user (p. 26, “If the caller was able to accomplish all his business using the IVR logic, he hangs up and the session is over. However, he may wish to speak to an agent, and he indicates this at some point during the IVR dialog.”) and bridging the first communication and the second communication (p. 32, 
B.	Regarding claim 11, Deliwala-Marquette teaches a tangible computer readable storage medium encoded with an executable computer program (p. 25, “a native application”) that facilitates access to a service center resource (Deliwala, p. 25, “In an embodiment, the present invention is for use with mobile devices, including smart phones (e.g., BlackBerryTM devices, iPhonesTM, PalmTM devices, or the like); touch sensitive devices using operating systems such as WindowsMobile; and phones using an operating system, which are able to display and execute a native application.”) and that, when executed by a processor (Deliwala, p. 69, “In particular, the computer programs, when executed, enable processor 502 to perform the features of the present invention. Accordingly, such computer programs represent controllers of computer system 500.”), causes the processor to perform operations comprising: similar to the functions of claim 1, above.
C.	Regarding dependent claims 2 and 12, Deliwala-Marquette teaches the method of claim 1 and tangible computer readable medium of 11, further comprising queueing the request and 
D.	Regarding dependent claims 3 and 13, Deliwala-Marquette teaches the method of claim 1 and tangible computer readable medium of 11, wherein the status information includes an approximate wait time as to an availability of an unavailable service center resource (Deliwala, p. 30, “Call center manager 118 manages the real time capacity of customer call center 114, determines which customer service agents 112 are free to take calls from mobile device 102, and determines an approximate wait time to reach customer service agent 112.”).
E.	Regarding dependent claims 4 and 14, Deliwala-Marquette teaches the method of claim 1 and tangible computer readable medium of 11, wherein the determining the availability of the service center resource comprises repeatedly checking the availability of the service center resource (Deliwala, p. 40, “The approximate wait time is continuously updated and displayed by the native application on mobile device 102. If the customer call center 114 becomes unavailable, the native application will instruct the customer to try again later.”).
F.	Regarding dependent claims 5 and 15, Deliwala-Marquette teaches the method of claim 1 and tangible computer readable medium of 11, wherein the information entered by the user includes a response to a menu of possible selections (Deliwala, p. 36, “In an embodiment of the present invention, the native application stores the various customer's interactions, such as, but not limited to, customer service options accessed by the customer, responses to one or 
G.	Regarding dependent claims 6 and 16, Deliwala-Marquette teaches the method of claim 1 and tangible computer readable medium of 11, wherein the receiving the request is initiated in response to a selection of a graphical user interface icon associated with the service center (Deliwala, p. 37, “Further, the native application may also display a user-interface element, which provides the customer an option to contact a customer service agent. In various embodiments of the invention, the user-interface element is a "click to talk" option, which may be displayed on the user-interface along with the other customer service options.”).
H.	Regarding dependent claims 7 and 17, Deliwala-Marquette teaches the method of claim 1 and tangible computer readable medium of 11, wherein the receiving the request is initiated in response to a selection of a graphical user interface icon associated with the destination specific application installed on the mobile device (Deliwala, p. 48, “In accordance with an embodiment, user-interface 202 may also display a "click to talk" option 206 along with customer service options 204. In an embodiment of the invention, "click to talk" option 206 may be displayed after a defined level of self-servicing performed by the customer or if other criterion are met.”).
I.	Regarding dependent claims 9 and 19, Deliwala-Marquette teaches the method of claim 1 and the tangible computer readable medium of claim 11, further comprising receiving the request in a language selected by the user (Deliwala, p. 38, “Moreover, since the native application also stores the customer's state information on mobile device 102, the native 
J.	Regarding claim 20, Deliwala-Marquette teaches a computer (Deliwala, p. 63, “Computer system 500 includes at least one processor, such as a processor 502. Processor 502 is connected to a communication infrastructure 504, for example, a communications bus, a cross-over bar, a network, and the like.“) comprising: 
a memory that stores executable instructions (Deliwala, p. 66, “In accordance with various embodiments of the present invention, secondary memory 512 may include other similar devices for allowing computer programs or other instructions to be loaded into computer system 500.”); a processor that executes the executable instructions (Deliwala, p. 70, “The control logic (software), when executed by processor 502, causes processor 502 to perform the functions of the present invention as described herein.”); wherein the computer operates similar to the steps of claim 1, above. Claim 20 is rejected on the same rationale as claim 1, above.

Claims 8 and 18 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deliwala and Marquette as applied to claims 1 and 11 above, and further in view of Dhir et al., US 8155297 B1 (hereafter referred to as Dhir).
Regarding dependent claims 8 and 18, Deliwala-Marquette teaches the method of claim 1, and tangible computer readable medium of claim 11, as cited above. Deliwala-Marquette teaches does not teach further comprising receiving a selection from the user associated with a .

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deliwala-Marquette as applied to claim 1 above, and further in view of Davis et al., US 8036682 B1 (hereafter referred to as Davis).
Regarding dependent claim 10, Deliwala-Marquette teaches the method of claim 1, as cited above. Deliwala-Marquette does not specifically teach further comprising sending a message to the mobile device that a communication to the service center resource is being established. However, in the same field of endeavor, Davis teaches sending a message to the mobile device that a communication to the service center resource is being established (column .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hopkins, US 8804944 B1, teaches a user is provided with a choice of call session options when a human operator is not available.
Lee et al., US 20090327441 A1, teaches contact center buddy rules to direct user requests, availability of agents is determined based on presence and skill.
Kelley et al., US 200900869578 A1, teaches appending a phone number to a URL and having the call agent send it to the collaboration server and making a callback to the phone 
Vernick, US 20090005014 A1, a call back box that receives user mobile number and sends to a contact center server to enable the server to call back the user and also call a customer service agent when the agent is available.
Petrunka et al., US 5987115, teaches expanding agent availability to enabling remote agents to connect to a local automatic call distribution (ACD) switch.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Patrice L Winder/Primary Examiner, Art Unit 2452